Exhibit 10.8

NuGene International, Inc. (NUGN)

 



 

May 26, 2015

 

 



Donna Queen

 





 

Dear Donna:

 

On behalf of NuGene International, Inc., I am pleased to invite you to join the
Board of Directors of NuGene International, Inc. Our Board and management firmly
believes that the future promises to be exciting for NuGene and we feel your
experience and leadership in the skincare arena will be invaluable as we grow
our company and advance our groundbreaking collection of antiaging products.

 

The Board of Directors plays a central role in NuGene's success and each Board
Member is a business professional who delivers sound business direction,
expertise, knowledge, and professional relationships that advance the company's
goals and objectives. Additionally, the Board participates in policy
development, major decision making and investor relations activities. The Board
meets four times a year and on occasion, members of our Board represent NuGene
at key fundraising events. The terms of the members of our Company’s Board of
Directors are prescribed by our Company’s bylaws and subject to periodic
nomination and election by the Company’s shareholders.

 

In connection with your service, you will be paid an annual director stipend of
$30,000. Additionally, you will be issued 100,000 shares of the Company’s common
stock that will vest at the rate of 25,000 shares on the third, sixth, ninth and
twelve months’ anniversary dates of this agreement.

 

I am excited about NuGene's future and I look forward to the solid leadership,
fresh ideas and other contributions that you will bring to the company.

 

Very truly yours,

 

/s/ Ali Kharazi                            

Ali Kharazmi, CEO

NuGene International, Inc.

Dated: May 26, 2015

 

Accepted:

 

/s/ Donna Queen                          

Donna Queen

Dated: May 26, 2015

 

 

 

 

 



17912 Cowan, Suite A, Irvine, California 92614

Phone: (714) 641-2640 | Fax: (714) 641-2646

 



--------------------------------------------------------------------------------

